         Case 1:21-cr-00430-TJK Document 16 Filed 07/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   :
                                           :
              v.                           :
                                           :       Case No.: 21-CR-430
MICHAEL GARETH ADAMS,                      :
                                           :
              Defendant.                   :


                      NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that the above-captioned matter is now assigned to

Assistant United States Attorney Sean P. Murphy.          AUSA Murphy is substituting for

AUSA Vivien J. Cockburn.



                                                  Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   D.C. Bar No. 415793



                                           By:
                                                   SEAN P. MURPHY
                                                   Assistant United States Attorney
                                                   D.C. Bar No. 1187821
                                                   Torre Chardon, Ste 1201
                                                   350 Carlos Chardon Avenue
                                                   San Juan, PR 00918
                                                   787-766-5656
                                                   sean.murphy@usdoj.gov
         Case 1:21-cr-00430-TJK Document 16 Filed 07/26/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On this 26th day of July 2021, a copy of the foregoing was served upon all parties listed

on the Electronic Case Filing (ECF) System.




                                                   _________________________________
                                                   SEAN P. MURPHY
                                                   Assistant United States Attorney
